AMENDMENT TO SUBADVISORY AGREEMENT Dimensional Fund Advisors Inc AMENDMENT made as of this 19th day of December, 2008 to the Subadvisory Agreement dated April 28, 2006 (the “Agreement”), as amended, between John Hancock Investment Management Services, LLC, a Delaware limited partnership (the “Adviser”), and Dimensional Fund Advisors LP (formerly, Dimensional Fund Advisors Inc.) (the “Subadviser”). In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN APPENDIX A Appendix A of the Agreement relating to compensation of the Subadviser is amended and restated in its entirety as set forth in Appendix A to this Amendment to add the Small Cap Opportunities Fund. 2. CHANGE IN SECTION 2.B To the extent the Subadviser has received written documentation for such proceedings identifying the Trust and relating to securities held by the Portfolios, the Subadviser shall promptly forward the documentation to the Adviser. 3. EFECTIVE DATE This Amendment shall become effective upon the later to occur of: (i) approval of the Amendment by the Board of Trustees of John Hancock Funds II, and (ii) execution of the Amendment. 4. MISCELLANEOUS Except as set forth herein, all provisions of the Agreement shall remain in full force and effect. This Amendment may be executed in two or more counterparts, each of which shall be deemed to be an original but all of which together shall constitute one and the same Amendment. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above. John Hancock Investment Management Services, LLC By: /s/ Bruce Specca Bruce Specca Executive Vice President Dimensional Fund Advisors LP By: Dimensional Holdings Inc,, general partner By: /s/ Jeff J. Jeon Jeff J. Jeon Vice President APPENDIX A The Subadviser shall serve as investment subadviser for the Portfolios of the Trust listed below. The Adviser will pay the Subadviser, as full compensation for all services provided under this Agreement with respect to each Portfolio, the fee computed separately for the Portfolio at an annual rate as follows (the "Subadviser Fee"): Subadvised Portfolio First $100 million of Aggregate Net Assets* Excess Over $100 million of Aggregate Net Assets* Emerging Markets Value Fund International Small Company Fund Small Cap Opportunities Fund *The term Aggregate Net Assets includes the net assets of a Portfolio of the Trust subadvised by the Subadviser. It also includes with respect to each Portfolio the net assets of one or more other portfolios subadvised by the Subadviser as indicated below, but in each case only for the period during which the Subadviser for the Portfolio also serves as the subadviser for the other portfolio(s). Trust Portfolio(s) Other Portfolio(s) Emerging Markets Value Fund Emerging Markets Value Trust, a series of John Hancock Trust International Small Company Fund International Small Company Trust, a series of John Hancock Trust Small Cap Opportunities Fund The portion of the net assets of the Small Cap Opportunities Trust, a series of John Hancock Trust For purposes of determining Aggregate Net Assets and calculating the Subadviser Fee, the net assets of the Portfolio and each other portfolio of the Trust are determined as of the close of business on the previous business day of the Trust, and the net assets of each portfolio of each other fund are determined as of the close of business on the previous business day of that fund.
